Per Curiam.
Respondent was admitted to practice by this Court in 1968 and maintains a law office in the City of Ithaca, Tompkins County.
By decisions dated September 30, 1998 and August 31, 1999, this Court suspended respondent from practice for a period of three years, but stayed the suspension upon condition that respondent submit semiannual reports to petitioner from a certified public accountant confirming that he is maintaining his escrow account and preserving client funds in accordance with applicable provisions of this Court’s attorney disciplinary rules (Matter of Sullivan, 264 AD2d 544 [1999]; Matter of Sullivan, 253 AD2d 999 [1998]).
As permitted by the decisions, respondent now applies to terminate the suspension period. Petitioner advises that it does not oppose the application and confirms that respondent has complied with the condition of the stayed suspension and that he took and passed the Multistate Professional Responsibility Examination during the suspension period.
We grant respondent’s application and terminate the period of suspension, effective immediately (see e.g. Matter of Croak, 302 AD2d 856 [2003]).
Mercure, J.P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that the period of the stayed suspension imposed by this Court’s decisions dated September 30, 1998 and August 31, 1999 is terminated, effective immediately.